 

 

Case 20-10343-LSS Doc 2665 Filed 04/22/21 Page1of1

April 17, 2021

Justice Lauri Selber Silverstein
BSA Bankruptcy Case

824 Market Street

6" Floor

Wilmington DE 19801

Good morning mam, I am writing to maybe try and let you know how I have

felt over the past 67 years, | still am not sure even today. iy

ae A: the time of these encounters I didn’t understand what was
happening to me or why, | did not know really what was happening, if it was
something | had done or not done. All I could do was run, hide and quit
scouting when I got home from scout camp.

I have been trying to hide what happened to me for 67 years but
unfortunately from time to time my mind will reflect on something, such as

a single light bulb, that was the only light at the camp facilitie
{np pu erent

ee its OK, we are learning, this has been going on
for over 67 years. I have never spoken out since it happened, even as I got
older.

As I have gotten older I still have many of these same thoughts, and now |
wonder what if I would have shouted out earlier how many others of us may
not have been hurt, I relive and have
relieved for each year that’s over 67 years of knowing

   
   
 

It saddens me as a former scout to have lived within this exploited times, and
only hope that the younger scouts have been able to come forward and not
have to live for over 67 years as | have.

time to speak out for the first time.

 

 
